Citation Nr: 0844153	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-16 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of use of the right hand claimed as due to VA surgical 
treatment to the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Los Angeles, 
California.  The veteran's claim is currently under the 
jurisdiction of the St. Louis, Missouri RO.

The veteran's claim was remanded by the Board in August 2007 
so that the veteran could be provided a hearing before a 
Veterans Law Judge.  The veteran provided testimony before 
the undersigned Veterans Law Judge in March 2008 and his 
claim is now ready for consideration by the Board.


FINDING OF FACT

There is no competent medical evidence which shows that the 
proximate cause of the additional disability of the veteran's 
right upper extremity was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the surgical treatment, or that 
the proximate cause of any such disability was an event which 
was not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for loss of use of the right hand claimed as due to VA 
surgical treatment of the cervical spine are not met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a September 
2005 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish benefits under 38 U.S.C.A. § 1151, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b), the letter essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; and (3) informing the veteran about 
the information and evidence he was expected to provide.  The 
Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  Consistent with 38 U.S.C.A. § 5103(a), the 
veteran was provided VCAA notice prior to the initial 
adjudication of his claim by the May 2006 rating decision.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

Because the claim for compensation is denied in this 
decision, any question as to the appropriate rating or the 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

The Board also finds that all necessary development of 
evidence has been completed.  The veteran's VA surgical and 
other VA medical records have been obtained.  The veteran has 
provided testimony at a hearing.  The veteran's medical 
records were examined by a VA physician and a medical opinion 
was obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  Neither the veteran nor his 
representative has indicated that there are any additional 
records to support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria

VA statutory law provides that compensation may be paid for a 
qualifying additional disability, not the result of the 
veteran's willful misconduct, caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran when the proximate cause of the disability or death 
was: (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

A VA final rule provided regulations, in essence, codifying 
the requirements for benefits under 38 U.S.C.A. § 1151(a).  
This change became effective September 2, 2004. 69 Fed. Reg. 
46426 (Aug. 3, 2004) (including the codification of 38 C.F.R. 
§ 3.361 which applies to such claims filed on or after 
October 1, 1997, and revising 38 C.F.R. § 3.358 to state that 
the section only applied to claims filed before October 1, 
1997).  A review of the record reveals that the veteran 
submitted his 1151 claim in August 2005.

Regulations now provide that benefits under 38 U.S.C.A. § 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training, 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  It must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death and that 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable heath care provider or that (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  To 
establish the proximate cause of an additional disability or 
death it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination.  Whether 
the proximate cause of a veteran's additional disability or 
death was an event not foreseeable in each claim is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  38 C.F.R. § 
3.361(d)(2).

III.  History and Analysis

Based on review of the relevant evidence in this matter, and 
for the following reasons and bases, it is the decision of 
the Board that the preponderance of the evidence weighs 
against the claim for compensation under 38 U.S.C.A. § 1151 
for disability claimed to be caused by surgical treatment 
provided by VA.

During the hearing held in March 2008, the veteran testified 
that he had received cervical spine surgery at the VA in May 
2004.  He stated that prior to surgery he had a burning pain 
in his right upper extremity, but that he had the use of his 
right hand.  The veteran asserted that he lost the use of his 
right hand due to the May 2004 VA cervical spine surgery and 
that he therefore is entitled to 1151 benefits for the 
subsequent loss of use of the right hand.

When examined by VA in January 2004, it was noted that the 
veteran had numbness, burning sensation, and pain at his 
right hand that radiated to the elbow joint.  The veteran had 
full range of motion of the right shoulder and elbow and he 
had good right hand grip.  In March 2004, the veteran was 
noted to have burning pain and extreme weakness in his right 
upper extremity.

An April 2004 VA preoperative note states that the veteran 
was informed of the risks of the cervical spine surgery, 
including worsening pain or dysfunction.  The record also 
contains a form signed by the veteran in which he 
acknowledged that the risks involved with his cervical spine 
surgery included paralysis and numbness.

A May 2004 VA discharge summary following the cervical spine 
surgery notes that the veteran had not noted any subjective 
improvement or decline in strength or numbness.

The veteran's medical records were reviewed by a VA physician 
in March 2007.  The physician noted that a March 2004 
progress note referred to weakness of the right upper 
extremity with decreased sensation, and that a second 
progress note in April 2004 referred to weakness in the right 
hand.  The VA physician stated that a review of the cervical 
spine operative note revealed no misadventures.  It was noted 
that in the recovery room following surgery the veteran was 
noted to be "neurologically intact and doing well."  The 
following day his right upper extremity was noted to be 
"very weak" and on May 9, 2004 a progress note stated that 
the right arm was still weak, and that the veteran was unable 
to raise it up and the right hand grip was weak.  

The examiner opined that the veteran was not significantly 
benefitted by the surgery performed on his cervical spine.  
He noted that while the veteran had less than optimum result, 
that did not constitute malpractice, negligence, 
carelessness, or lack of proper skill.  He stated that it was 
just a bad result, which happens sometimes.  The examiner 
stated that he strongly believed that the veteran received 
the correct level of care and that there was absolutely no 
evidence of carelessness, negligence, lack of proper skill, 
or error in judgment.

In reviewing the medical evidence pertaining to the veteran's 
disability, the Board notes that there is no medical opinion 
which contains any indication that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, or that the 
proximate cause of any such disability was an event which was 
not reasonably foreseeable.  Although the veteran may believe 
that his complications were due to improper VA treatment, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

The Board notes that the only medical opinion of record 
weighs against the claim as the VA examiner stated that there 
was no negligence or carelessness.  The VA physician reviewed 
the veteran's medical records from prior to surgery, the 
surgical records, and the post surgical records, and clearly 
opined that there was no fault on the part of VA medical 
personnel and that the veteran's results, while bad, were 
foreseeable.

The Board concludes that the poor results of the veteran's 
cervical spine surgery does not, in and of itself, 
demonstrate fault.  As noted above, the results were 
reasonably foreseeable and the record indicates that the 
veteran was advised of the possibility of such results and 
that he gave his consent following an explanation of the 
possible complications.  Accordingly, the Board concludes 
that the criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for loss of use of the right hand, claimed as 
due to May 2004 VA surgery of the cervical spine, are not 
met.




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of use of the right hand claimed as due to VA surgical 
treatment to the cervical spine is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


